Citation Nr: 0708612	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  02-09 656	)	DATE
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for post-traumatic stress disorder. 
 

REPRESENTATION

Appellant represented by:	Brooks S. McDaniel


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The veteran served on active duty from October 1965 to 
January 1967.  

This case was previously on appeal before the Board of 
Veterans' Appeals (hereinafter Board) on appeal from adverse 
action by the Department of Veterans Affairs (hereinafter VA) 
Regional Office in Roanoke, Virginia, (hereinafter RO).  


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion, 
when an appellant has been denied due process of law or when 
benefits were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2006).    

On October 31, 2006, the Board denied the veteran's claim for 
an initial evaluation in excess of 10 percent for post-
traumatic stress disorder.  Thereafter, the veteran's 
representative filed a motion to vacate this decision.  This 
motion was granted by the Board in January 2007.  
Accordingly, the October 31, 2006, Board decision addressing 
the issue of entitlement to an initial evaluation in excess 
of 10 percent for post-traumatic stress disorder is vacated, 
and a new decision will be entered as if that decision by the 
Board had never been issued.
 
 
ORDER

The October 31, 2006, decision of the Board is vacated. 


                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals




